Opinion issued July 11, 2019.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00546-CV
                           ———————————
HASSELL CONSTRUCTION COMPANY, INC., AND JAMES C. HASSEL,
                      Appellants
                                       V.
 R. HASSELL & CO., INC., R. HASSELL BUILDERS, INC., R. HASSELL
  HOLDING CO., INC. AND G.R. GROUP RESOURCES, LLP, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-61995


                         MEMORANDUM OPINION

      On June 4, 2019, this Court entered an order abating this appeal while

approval of a settlement agreement was pending before a federal bankruptcy judge.

Appellants Hassell Construction Company, Inc., and James C. Hassel have informed
the Court that the settlement agreement has been approved. Pursuant to the terms of

that settlement agreement, appellants also filed an unopposed motion to reinstate this

case and dismiss their appeal with prejudice. No opinion has issued in this case.

Accordingly, we grant the motion to reinstate the appeal, we lift the abatement of

the appeal, and we dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).

All costs incurred on appeal are taxed against the party incurring them and any pending

motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                          2